DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Office acknowledges the Request for Continued Examination (RCE) filed 01 March 2021, in which: 
Claims 1-17 are currently pending.
Claims 1 and 11 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0265294) in view of Lam (US 8,644,620) and Suyama (US 2017/0162158).
With respect to claim 1 (Currently Amended), Kim teaches a display device comprising:
a display panel comprising a pixel (Kim: Fig. 3, display 12; Para. [0029]); and
a display controller comprising a timing control circuit configured to supply a control signal to the display panel, and an image processing circuit (Kim: Fig. 4, display side 44 includes a timing controller 66, a processor 53 and a frame memory 52), 
activate the timing control circuit when the first hash value is different from the second hash value, wherein the timing control circuit is configured to activate the image processing circuit so that image processing is performed on the second display data stored in the frame memory, and wherein the image processing circuit is configured to transmit the processed second display data to the display panel so that display of the display panel is updated (Kim: Paras. [0034], [0058] – [0059], in a decreased refresh mode image receiver 50 operates in a down mode, when image receiver 50 is down image receiver may not receive image data from image source 48 as a portion of incoming frames is maintained instead of refreshed).
Kim discloses performing a hashing function for determining whether one of the image data is different from a previous frame, however, fails to expressly disclose:
a hash generation circuit, a hash control circuit, a comparison circuit;
wherein the hash generation circuit is configured to generate a first hash value from first display data and a second hash value from second display data, and supply 
However, Lam discloses:
a hash generation circuit, a hash control circuit, a comparison circuit (Lam: Fig. 2A; Col. , “an apparatus can include a hash value calculator configured to calculate a set of hash values associated with a set of blocks of a first image, and configured to calculate a hash value associated with a block of a second image.  The apparatus can include a hash value comparator configured to match the hash value of the block of the second image with a hash value from the set of hash values associated a block from the set of block values of the first image, and configured to identify the block of the second image as a matching block in response to the matching”);
wherein the hash generation circuit is configured to generate a first hash value from first display data and a second hash value from second display data, and supply the first display data and the second display data to a frame memory, and wherein the hash control circuit is configured to determine the first hash value and the second hash value, wherein the comparison circuit is configured to compare the first hash value with the second hash value (Lam: Col. 9, lines 9 –60).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Kim, to incorporate the structure for performing the hashing function, as taught by Lam, in order to decrease the amount of data needed to be 
Kim as modified by Lam fails to expressly disclose: 
a first pixel and a second pixel adjacent to the first pixel;
stop operation of the timing control circuit when the first hash value is the same as the second hash value so that display of the display panel is not updated;
wherein the hash generation circuit comprises an arithmetic circuit, and
wherein the arithmetic circuit is configured to integrate display data of the first pixel and not to integrate display data of the second pixel.
However, Suyama discloses:
a first pixel and a second pixel adjacent to the first pixel (Suyama: Fig. 4, display element corresponding to image a, and display element corresponding to image b disposed adjacent to image a);
stop operation of the timing control circuit when the first hash value is the same as the second hash value so that display of the display panel is not updated (Suyama: Fig. 4; Para. [0093], when an image changes by part of image data changing from that of the previous frame in the pause driving, the entire screen is not rewritten, but image data are rewritten from the first line where the gate scanning is to be started to the last line with the change in image data having been detected, and for the subsequent lines, the image data is not rewritten);
wherein the hash generation circuit comprises an arithmetic circuit (Suyama: Fig. 5, image comparison circuit includes checksum arithmetic circuit 25), and
wherein the arithmetic circuit is configured to integrate display data of the first pixel and not to integrate display data of the second pixel (Suyama: Fig. 4(b), in the second frame period, the data B of the second line has been changed to the data X while the data A of the first line remains unchanged so image data is not rewritten).

Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Kim and Lam, to incorporate a partial display mode using pause driving, as taught by Suyama, in order to reduce the power consumption of the image display device (Suyama: Para. [0043]).



With respect to claim 2, the combination of Kim as modified by Lam and Suyama teaches the display device according to claim 1, 
wherein the hash generation circuit is configured to regularly sample first coordinate data of the pixel included in the first display data to generate the first hash value, and wherein the hash generation circuit is configured to regularly sample the first coordinate data of the pixel included in the second display data to generate the second hash value (Kim: Para. [0034], using the hash function for the first frame of image data to generate a first hash data and the second frame of image data to generate a second hash data).

With respect to claim 3, the combination of Kim as modified by Lam and Suyama teaches the display device according to claim 1, wherein the hash generation circuit is configured to add a first weight coefficient to the first display data to generate the first hash value, and 

With respect to claim 4, the combination of Kim as modified by Lam and Suyama teaches the display device according to claim 1, wherein the pixel comprises a sub-pixel (Lam: Col. 6, lines 45 – 56), wherein the first display data comprises first sub-display data, wherein the second display data comprises second sub-display data, and
wherein the hash generation circuit is configured to generate a first sub-hash value from the first sub-display data and a second sub-hash value from the second sub-display data (Lam: Fig. 4, calculating second and third hash values based on previous hash values).

With respect to claim 5, the combination of Kim as modified by Lam and Suyama teaches the display device according to claim 4, wherein the hash generation circuit is configured to regularly sample second coordinate data of the sub-pixel included in the first sub-display data to generate the first sub-hash value, and wherein the hash generation circuit is configured to regularly sample the second coordinate data of the sub-pixel included in the second sub-display data to generate the second sub-hash value (Kim: Para. [0034], using the hash function for the first frame of image data to generate a first hash data and the second frame of image data to generate a second hash data).

With respect to claim 6, the combination of Kim as modified by Lam and Suyama teaches the display device according to claim 4, wherein the hash generation circuit is configured to 

With respect to claim 8, the combination of Kim as modified by Lam and Suyama teaches the display device according to claim 1, wherein each of the display controller and the display panel comprises a transistor, and wherein the transistor comprises a metal oxide in a semiconductor layer (Kim: Para. [0021]).

With respect to claim 9, the combination of Kim as modified by Lam and Suyama teaches a display module comprising the display device according to claim 1 (Kim: Fig. 1, electronic device 10).

With respect to claim 10, the combination of Kim as modified by Lam and Suyama teaches an electronic device comprising the display device according to claim 1 (Kim: Fig. 1, electronic device 10).

Apparatus claims (11, 12, 13, 15, 16 & 17) are drawn to an apparatus substantially analogous to the apparatus as claimed in claims (1, 2, 3, 8, 9 & 10).  Therefore, apparatus claims (11, 12, 13, 15, 16 & 17) correspond to apparatus .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Lam and Suyama, as applied above, and further in view of Makita (US 2016/0247831).
With respect to claim 7, the combination of Kim as modified by Lam and Suyama teaches the display device according to claim 1, wherein each of the display controller and the display panel comprises a transistor.
Kim discloses using a metal oxide semiconductor as a thin film transistor but fails to expressly disclose:
wherein the transistor comprises amorphous silicon or polycrystalline silicon in a semiconductor layer.
However, Makita discloses:
wherein the transistor comprises amorphous silicon or polycrystalline silicon in a semiconductor layer (Makita: Paras. [0060] – [0062]; Fig. 3, transistor 10A as low-temperature polycrystalline semiconductor TFT and transistor 10B as a crystalline oxide semiconductor TFT).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Kim and Lam, to incorporate using different transistor types, as taught by Makita, in order to allow the first and second thin film transistors 10A and 10B to be allocated to different TFT characteristics (Makita: Para. [0062]).



Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRYAN EARLES/Primary Examiner, Art Unit 2625